Title: To James Madison from James Monroe, 12 August 1789
From: Monroe, James
To: Madison, James


Dear Sir
Fredricksburg Augt. 12. 1789.
Your favor of the 27th. ulto. found me in Richmond attending the chancery whence I returnd two days since. We move on monday next to Albemarle having already sent up the principal part of our furniture &ca. You will address to me in future by the way of Richmond. Our delay has been protracted too long to secure us, I fear, from the contagion incident to the lower country; as yet however we have escap’d any sensible effects, so that if it shod. discover itself above, tis not improbable it may be attributed to an improper cause.
The bills on ordinary subjects as trade &ca appear to give general satisfaction. That to embrace the Judiy. will occasion more difficulty, I apprehend, than any other, as it will form an exposition of the powers of the govt. itself, and shew in the opinion of those who organize it, how far it can discharge its own functions, or must depend for that purpose, on the aid of those of the States. Whatever arrangment shall be now made in that respect, will be of some duration, wh. shews the propriety of a wise provision in the commencment.
I write you in haste merely to apprize you of my departure hence & assure you of the esteem & regard with wh. I am sincerely yours—
Jas Monroe
 